DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 06/28/2019 is being considered by the examiner. 
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “deployment sensor” as well as the “member movable jointly” in claim 23, and the “bolt” in claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4.	The abstract of the disclosure is objected to because it is greater than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
5.	The disclosure is objected to because of the following informalities: 
	a.	para. [0001]: the term “for the or each leaf” should be rewritten as --for the at least one leaf--;
	b.	para. [0027]: the term “(Figure 1)” should be rewritten as --(Figure 2)--;
	c.	para. [0034]: the term “first 40” should be rewritten as --first connecting rod--;
	d.	para. [0042]: the term “return force 20” should be rewritten as --return force-- since the reference numeral 20 is generally used in association with each leaf;
	e.	para. [0064]: the term “front and rear faces 23E” should be rewritten as --front and rear faces 23E, 25E--.
Appropriate correction is required.
Claim Objections
6.	Claims 19, 23 and 27-28 are objected to because of the following informalities:  
a.	Claim 19, lines 2-3: the term “the at least one leaf is open” should be rewritten as --the at least one leaf is in the open position--;
b.	Claim 23, line 7: the extra spacing between the terms “the separator” and “comprises” should be removed;
c.	Claim 27, line 1: a comma should be placed after the term “claim 26”;
d.	Claim 28, line 1: a common should be placed after the term “Claim 27”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 15 recites the limitation “the cabin” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. 
10.	Claim 16, lines 2-4, recites the limitation “the distance of the articulation point… has a constant variation direction during the movement of the at least one leaf between the open and closed positions” rendering the claim vague and indefinite since it is unclear as to exactly how an articulation point, a point in which an end of the return member is articulated (i.e. pivoting, rotation and etc.) is being recited as having a distance with a constant variation direction. Per the applicant’s disclosure, it is understood that manner in which the return member is coupled allows for the return member to vary in direction based on the leaf being in open or closed positions, however, a distance being associated to an articulation point is not understood. Per the applicant’s disclosure the articulation point is a fixed point about guide rod 42. The applicant may have intended on reciting a distance in association with the return member (i.e. the first or second ends, since the return member does appear to both vary in direction and length or a distance of the first or second ends relative to another structure in achieving a distance. Further, there is insufficient antecedent basis for the limitation of “the distance” in the claim. Similarly, claim 17 which requires “the distance of the articulation point… increases” is unclear for the same reasons.  
11.	Claim 19, lines 2-3, recites the limitation “the at least one leaf is open” rendering the claim uncertain since it is unclear if the leaf is considered to be in the open position or whether something other than the open position is meant. If the later is true, it is unclear as to exactly what is meant by the leaf being open. The limitation should probably be written as “the at least one leaf is in the open position” to obviate the indefinites. 
12.	Claim 23, lines 1-9, recites the limitation “wherein the opening sensor comprises an obstacle movable relative to the partition between a retracted position and a deployed position, a motorized deployment actuator to move the obstacle from the retracted position of the obstacle to the deployed position of the obstacle, and a deployment sensor to detect when the obstacle is in the deployed position, the detection by the opening sensor of the open position of the at least one leaf being subject to the detection, by the deployment sensor, of the obstacle being in the deployed position, and the separator comprises a member movable jointly with the at least one leaf so as to extend across the deployed position of the obstacle for any position of the at least one leaf other than the open position” rendering the claim vague and indefinite. The claim in its entirety is generally unclear and verbose, as such the claim should probably be rewritten such that the claim can be easily understood, interpreted and examined.   
	Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claim(s) 15-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zekiecki (FR 3073818 A1), references to the text are attached in the translation document. 
15.	Regarding Claim 15, Zekiecki discloses a platform cabin separator, comprising: at least one stationary partition, delimiting a passage defining a circulation axis within the cabin; at least one leaf, mounted movable along a plane transverse to the circulation axis between a closed position, in which the at least one leaf extends across the passage, and an open position, in which the at least one leaf is arranged at least partially away from the passage, the at least one leaf being subject to a return force toward the open position; for the at least one leaf, a return member for returning the at least one leaf toward the closed position, the return member comprising a first end articulated at an articulation point movable jointly with the at least one leaf, the return member comprising a second end mounted movably relative to the partition between an active position and an inactive position, such that: when the at least one leaf is open and the second end is in the active position, the return member is in a working configuration in which the return member exerts, on the at least one leaf, a return force returning the at least one leaf toward the closed position, the return force toward the closed position being greater than or equal to the return force toward the open position, and3Preliminary Amendment11797600.1023 August 23, 2019when the at least one leaf is open and the second end is in the inactive position, the return member is in a second configuration in which the return member does not exert a force returning the at least one leaf toward its closed position, or in which the return member exerts a residual return force less than or equal to the return force toward the open position; and a motorized main actuator to move the second end of the return member between the active and inactive positions (Claim 1).
16.	Regarding Claim 16, Zekiecki discloses the separator according to claim 15, wherein the articulation point is connected to the at least one leaf such that the distance of the articulation point in the inactive position has a constant variation direction during the movement of the at least one leaf between the open and closed positions (Claim 2).
17.	Regarding Claim 17, Zekiecki discloses the separator according to claim 16, wherein the distance of the articulation point in the inactive position increases during the movement of the at least one leaf from the open position to the closed position (Claim 3).
18.	Regarding Claim 18, Zekiecki discloses the separator according to claim 15, wherein the articulation point is configured to occupy a first position when the at least one leaf is in the closed position and a second position when the at least one leaf is in the open position, the first position being at a greater distance from the inactive position than from the active position (Claim 4).
19.	Regarding Claim 19, Zekiecki discloses the separator according to claim 15, wherein the return member is compressed when the second end of the return member is in the active position and the at least one leaf is open (Claim 5).
20.	Regarding Claim 20, Zekiecki discloses the separator according to claim 15, wherein the main actuator is configured to move the second end of the return member between the active and inactive positions along a substantially rectilinear path (Claim 6).
21.	Regarding Claim 21, Zekiecki discloses the separator according to claim 15, further comprising an opening sensor to detect when the at least one leaf is in the open position (Claim 7).
22.	Regarding Claim 22, Zekiecki discloses the separator according to claim 21, further comprising a controller to control the main actuator, the controller being configured to control the movement of the second end of the return member toward the active position when the opening sensor detects that the at least one leaf is in the open position (Claim 8).
23.	Regarding Claim 23, Zekiecki discloses the separator according to claim 21, wherein the opening sensor comprises an obstacle movable relative to the partition between a retracted position and a deployed position, a motorized deployment actuator to move the obstacle from the retracted position of the obstacle to the deployed position of the obstacle, and a deployment sensor to detect when the obstacle is in the deployed position, the detection by the opening sensor of the open position of the at least one leaf being subject to the detection, by the deployment sensor, of the obstacle being in the deployed position, and the separator comprises a member movable jointly with the at least one leaf so as to extend across the deployed position of the obstacle for any position of the at least one leaf other than the open position (Claim 9).
24.	Regarding Claim 24, Zekiecki discloses the separator according to claim 15, comprising a bolt to lock the at least one leaf in the closed position, the bolt comprising: an obstruction movable relative to the partition between a locked position of the at least one leaf, in which the obstruction is configured to prevent the movement of the at least one leaf from the closed position to the open position, and a released position of the at least one leaf, in which the obstruction allows the at least one leaf to move from the closed position to the open position, and a motorized unlocking actuator to move the obstruction from the locked position to the released position (Claim10).
25.	Regarding Claim 25, Zekiecki discloses a platform comprising a cabin and, inside the cabin, the separator according to claim 15, the separator dividing the cabin into a first and a second compartment (Claim 11).
26.	Regarding Claim 26, Zekiecki a method for using a separator, comprising: providing the separator according to claim 15, the at least one leaf being in the closed position and the second end of the return member being in the active position; first moving of the second end of the return member relative to the main actuator, so as to move the second end to the inactive position; and jointly with the first moving, opening of the at least one leaf, the at least one leaf being driven by the first moving (Claim 12).
27.	Regarding Claim 27, Zekiecki discloses the method according to claim 26 further comprising, after the first moving: locking the at least one leaf in the open position; and then second moving of the second end of the return member relative to the main actuator, so as to move the second end to the active position, the at least one leaf staying in the open position (Claim 13).
28.	Regarding Claim 28, Zekiecki discloses the method according to claim 27 further comprising, after the second moving: manual unlocking of the at least one leaf, and then closing of the at least one leaf at least partially under the effect of the return force toward the closed position exerted by the return member (Claim 14).

The applied reference has a common inventor and may have a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


29.	Claim(s) 15-20 and 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cabourg (US 10252809 B2).
30.	Regarding Claim 15, Cabourg discloses a platform cabin separator (Abstract, c. 16, ln. 61 - c. 17, ln. 5; separator 10) as seen in FIGS. 1 and 21-23), comprising: 
at least one stationary partition (12), delimiting a passage (14) defining a circulation axis (C+) within the cabin (FIG. 17); 
at least one leaf (20), mounted movable along a plane transverse to the circulation axis (leaf 20 movably mounted along a plane defined by axes Y and Z transverse to circulation axis C+) between a closed position (leaf 20 in a closed position as seen in FIG. 17), in which the at least one leaf extends across the passage (14), and an open position (an open position as seen in FIG. 23), in which the at least one leaf (20) is arranged at least partially away (FIGS. 21-22) from the passage (14), the at least one leaf being subject to a return force toward the open position (c. 8, ln. 24-30, c. 15, ln. 32-39, c. 16, ln. 36-41, c. 19, 36-54, and c. 20, ln. 24-35; leaf 20 being subjected to a return force toward the open position via return member 96 configured to exert a force via gas cylinder 98 as well as leaf 20 being subject to a return force toward the open position via a motorized main linear actuator 330 as seen in FIGS. 17 and 21-23); 
for the at least one leaf (20), a return member (96) for returning the at least one leaf toward the closed position (the equivalent structure provides for the equivalent function as such return member 96 is capable of performing the function of returning leaf 20 toward the closed position as seen in FIGS. 17 and 21-23), the return member (96) comprising a first end articulated at an articulation point movable jointly with the at least one leaf (c. 8, ln. 24-30; a first end articulated at an articulation point to one of push rods 86/88), the return member (96) comprising a second end mounted movably relative to the partition (c. 8, ln. 24-30; a second end movably mounted relative to partition 12) between an active position and an inactive position (active and inaction positions as seen in FIGS. 17 and 21-23), such that: 
when the at least one leaf is open and the second end is in the active position (FIG. 23), the return member is in a working configuration in which the return member (96) exerts, on the at least one leaf (20), a return force returning the at least one leaf toward the closed position (c. 16; ln. 38-41; gas cylinder 98 of return member 96 disclosed as being capable of opening and closing the leaf as such the return member is capable of performing the function of exerting a return force on the leaf towards to the closed position), the return force toward the closed position being greater than or equal to the return force toward the open position (c. 8, ln. 24-30; the return force for closing as well as the return force for opening must at least be equal since the return member 96 is configured to compensate for the weight of leaf 20 and opening and closing the leaf 20 via gas cylinder 90) and3Preliminary Amendment11797600.1023 
August 23, 2019when the at least one leaf (20) is open and the second end is in the inactive position (FIG. 23), the return member is in a second configuration (a second configuration of return member 96 as seen in FIG. 23) in which the return member (96) exerts a residual return force less than or equal to the return force toward the open position (c. 8, ln. 24-30; the return force for closing as well as the return force for opening must at least be equal since the return member 96 is configured to compensate for the weight of leaf 20 and opening and closing the leaf 20 via gas cylinder 90); and 
a motorized main actuator (330) to move the second end of the return member between the active and inactive positions (actuator 330 moving the return member 96 between the active and inactive position considering the connection between return member 96 and rods 86/88 such that a force upon rods 86/88 inherently moves the return member between the different positions).
31.	Regarding Claim 16, Cabourg discloses the separator according to claim 15, wherein the articulation point is connected to the at least one leaf such that the distance of the articulation point in the inactive position has a constant variation direction during the movement of the at least one leaf between the open and closed positions (a distance of the articulation point being subject to change as seen in FIGS. 17 and 21 as a result of the leaf going from the open to the closed position).
32.	Regarding Claim 17, Cabourg discloses the separator according to claim 16, wherein the distance of the articulation point in the inactive position increases during the movement of the at least one leaf from the open position to the closed position (the distance of the articulation increasing as seen in FIGS. 17 and 21-23).
33.	Regarding Claim 18, Cabourg discloses the separator according to claim 15, wherein the articulation point is configured to occupy a first position when the at least one leaf is in the closed position (a first position of the articulation point with the leaf being in the closed position as seen in FIG. 17) and a second position when the at least one leaf is in the open position (a second position of the articulation point with the leaf being in the open position as seen in FIG. 23), the first position being at a greater distance from the inactive position than from the active position (a distance of the articulation point in the first position being a greater distance from the inactive position from the active position as seen in FIGS. 17 and 21-23).
34.	Regarding Claim 19, Cabourg discloses the separator according to claim 15, wherein the return member is compressed (return member 96 being a compressed state as seen in FIG. 22) when the second end of the return member is in the active position and the at least one leaf is open (FIG. 23). 
35.	Regarding Claim 20, Cabourg discloses the separator according to claim 15, wherein the main actuator is configured to move the second end of the return member between the active and inactive positions (c. 19, ln. 36-54 and c. 20, ln. 24-35; main actuator 330 configured to move the second end of return member 96 due to connection of the return member 96 to rod 88 and rod 88 being urged via actuator 330 as such the connection between the return member 96, mechanism 82 and actuator 330 allows for the return member to move between the active and inactive positions as clearly illustrated in FIGS. 17 and 21-23) along a substantially rectilinear path (c. 8, ln. 19-23; leaf 20 moving along a substantially rectilinear path about rail 84 as seen in FIGS. 17 and 21-23).
36.	Regarding Claim 24, Cabourg discloses the separator according to claim 15, comprising a bolt to lock the at least one leaf in the closed position (c. 12, ln. 39-41 and c. 21, ln. 38-41; a bolt such as locking member 214 of locking system 210 to lock leaf 20 in the closed position as seen in FIGS. 17 and 19), the bolt comprising:  
an obstruction movable relative to the partition (12) between a locked position of the at least one leaf (20), in which the obstruction is configured to prevent the movement of the at least one leaf from the closed position to the open position (c. 12, ln. 47-67; obstruction 222 configured to prevent movement of leaf 20 from the closed position to the open position as seen in FIGS. 12-13 and 19-20), and a released position of the at least one leaf, in which the obstruction allows the at least one leaf to move from the closed position to the open position, and 
a motorized unlocking actuator to move the obstruction from the locked position to the released position (c. 19, ln. 59 - c. 20, ln. 23; motorized unlocking actuator 340 exerts a force on obstruction 222 such that the obstruction 222 is moved the locked position to a retracted (i.e. released) position and thus unlocking leaf 20 such that leaf 20 can move into an open position).
37.	Regarding Claim 25, Cabourg discloses a platform comprising a cabin (a platform and cabin as discussed in the Abstract) and, inside the cabin, the separator according to claim 15 (separator 10 as discussed above, regarding claim 15), the separator dividing the cabin into a first and second compartment (c. 4, ln. 41-45).
38.	Regarding Claim 26, Cabourg discloses a method for using a separator (c. 20, ln. 10-11), comprising: 
	providing the separator according to claim 15 (separator 10 as discussed above, regarding claim 15), the at least one leaf being in the closed position and the second end of the return member being in the active position (leaf 20 in the closed position and the second end of return member 96 being in the active position as seen in FIG. 17); 
first moving of the second end of the return member relative to the main actuator (a movement of the second end of return member 96 relative to the main actuator 330 as seen FIGS. 17 and 21-23), so as to move the second end to the inactive position (FIG. 23); and 
jointly with the first moving, opening of the at least one leaf (20), the at least one leaf being driven by the first moving (opening of leaf 20 via the first moving as seen in FIG. 17 and 21-23).
39.	Regarding Claim 27, Cabourg discloses the method according to claim 26 further comprising, after the first moving:
	locking the at least one leaf in the open position (locking leaf 20 via movable locking member 212 and stationary locking member 216 as seen in FIGS. 21-23); and then
	second moving of the second end of the return member relative to the main actuator (a movement of the second send of return member 96 relative to the main actuator 330 as seen in FIGS. 21-23), so as to move to the second end to the active position, the at least one leaf staying the open position (FIG. 23).
40.	Regarding Claim 28, Cabourg discloses the method according to claim 27 further comprising, after the second moving:
	manual unlocking of the at least one leaf (c. 12, ln. 32-38, c. 19, ln. 59-63; manual unlocking of leaf 20 via device 218 as seen in FIGS. 2, 14 and 17); and then
	closing of the at least one leaf at least partially under the effect of the return force toward to the closed position extorted by the return member (closing of leaf 20 via gas cylinder 98 of return member 96 which is disclosed as means for compensating the weight of leaf such that leaf 20 can be at least partially closed via the return force exerted by the return member 96). 

Claim Rejections - 35 USC § 103
41.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

42.	Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabourg (US 10252809 B2), in view of Reddy et al. (US 3857197 A), hereinafter “Reddy”.
43.	Regarding Claim 21, Cabourg discloses the separator according to claim 15, further 
	Cabourg is silent regarding an opening sensor. 
	Reddy discloses a separator (Reddy Abstract and FIG. 1) comprising an opening sensor to detect when the at least one leaf is in the open position (c. 8, ln. 14-23; an opening sensor 62/64 of partition 10 for detecting door panel 11 being in open and closed positions as seen in FIGS. 2 and 4-5).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Cabourg to use the arrangement of Reddy, as a known arrangement of a sensor of a separator for the purpose of optimizing the performance of a platform cabin separator.
44.	Regarding Claim 22, modified Cabourg discloses the separator according to claim 21, further comprising a controller to control the main actuator (c. 19, ln. 49-52; a controller such as a power source to control the main actuator 330).
	Modified Cabourg is silent regarding the controller being configured to control the movement of the second end of the return member toward the active position when the opening sensor detects that the at least one leaf is in the open position.
Reddy discloses a separator (Reddy Abstract and FIG. 1) comprising a controller to control the main actuator (c. 5, ln. 10-22 and c. 6, ln. 9-56; a controller such as a motor control circuit to control main actuator 17 as seen in FIGS. 1-2 and 4-5), the controller being configured to control the movement of the second end of the return member toward the active position when the opening sensor detects that the at least one leaf is in the open position (with consideration of the controller being configured to control the main actuator 17 and the actuator 17 inducing movement into return member 26 such that an end of return member 26 which is connected to arm 25 is in active position (phantom lines representing the inactive position such door 11 is in a closed position) as summarized by FIGS. 1, and with c. 8, ln. 14-23 disclosing an opening sensor 62/64 of partition 10 for detecting door panel 11 is both open and closed position, the equivalent structure provides the equivalent function of controlling the movement of the second end of the return member toward the active position when the opening sensor detects that at least one lead in the open position).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Cabourg to use the arrangement of a Reddy, as a known arrangement of a controller and main actuator for the purpose of providing means for optimizing the functionality of a platform cabin separating and facilitating the transition of a door of the platform between open and closed positions. 






















Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Cabourg (US 92620175 B2), Goings et al. (US 2016/0144944 A1), Osborne et al. (US 2009/0078824 A1), Guimont et al. (US 2015/0210373), Harter et al. (US 2013/0111835 A1), Ple (US 2013/0020369 A1), Leitmann et al. (US 10316572 B2), Spraggins et al. (US 4989808 A), Dalrymple (US 4911219 A) and Steel (US 6186444 B1) disclose cabin separators. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642